DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/03/2022, with respect to the rejection(s) of claim(s) 37-43 under 35 U.S.C. 102(a)(1) over Dietz et al. (US 20110040213) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Singh (US 20220313293).
 Amendment to claim 42 is acknowledged and rejection under 112(b) is withdrawn
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37, 38, 40-44, 47, 49-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (US 20220313293).
Regarding claim 37, Singh discloses a method of crossing through a lesion in a blood vessel by ultrasonically exciting a distal tip section 38-2 of an elongate waveguide element 38 (Fig. 1, para. 0027), the method comprising:
inserting the elongate waveguide element into a patient's vasculature (para. 0027);
bringing the distal tip section to a location of the lesion (para. 0027);
inputting ultrasonic energy into a proximal section of the element 38 at a driving frequency that excites longitudinal resonance in the element (para. 0025, 0043-0044, 0051-0053) [note: para. 0025 discloses that the proximal section of the element 38 is connected to an ultrasonic transducer 16-2, wherein the proximal section receives ultrasonic energy from the ultrasonic transducer to produce vibrational motion of the core; para. 0043-0044 discloses that an ultrasonic electrical signal s1 at an ultrasonic frequency eg. 20 kHz (interpreted as driving frequency which puts energy in the system at a certain frequency) is sent from the ultrasonic transducer (which is connected to the proximal section of the element) to the distal tip section of the elongate waveguide element 38 to produce substantially only longitudinal vibrational motion of the distal tip section of the element 38 (which is interpreted as the longitudinal resonance since the frequency sent from the transducer causes longitudinal vibration which is a sign of an increased in amplitude)]; and
generating lateral sub-harmonic vibrations (interpreted as transverse low frequency vibrations, para. 0026) in the distal tip section in addition to longitudinal vibrations (para. 0026, 0046-0047).
Regarding claim 44, Singh discloses a method of crossing through a lesion in a blood vessel by ultrasonically exciting a distal tip section 38-2 of a waveguide element 38 (Fig. 1, para. 0027), the method comprising:
inserting the waveguide element into a patient's vasculature (para. 0027);
bringing the distal tip section to a location of the lesion (para. 0027);
coupling the waveguide element to an ultrasonic activation unit 14 at a selected longitudinal location along the waveguide element 38 (Fig. 1, para. 0017-0020 and 0026);
inputting ultrasonic energy into a proximal section of the element 38 at a driving frequency that excites longitudinal resonance in the element (para. 0025, 0043-0044, 0051-0053) [note: para. 0025 discloses that the proximal section of the element 38 is connected to an ultrasonic transducer 16-2, wherein the proximal section receives ultrasonic energy from the ultrasonic transducer to produce vibrational motion of the core; para. 0043-0044 discloses that an ultrasonic electrical signal s1 at an ultrasonic frequency eg. 20 kHz (interpreted as driving frequency which puts energy in the system at a certain frequency) is sent from the ultrasonic transducer (which is connected to the proximal section of the element) to the distal tip section of the elongate waveguide element 38 to produce substantially only longitudinal vibrational motion of the distal tip section of the element 38 (which is interpreted as the longitudinal resonance since the frequency sent from the transducer causes longitudinal vibration which is a sign of an increased in amplitude)]; and
generating lateral sub-harmonic vibrations (interpreted as transverse low frequency vibrations, para. 0026) in the distal tip section in addition to longitudinal vibrations (para. 0026, 0046-0047).
Regarding claims 38 and 49, Singh discloses amplifying the ultrasonic energy between the proximal section and the distal tip section (para. 0026, 0043-44).
Regarding claims 40 and 50, Singh discloses comprising attenuating lateral vibration of the element proximally with respect to the distal tip section (para. 0046-0047).
Regarding claim 41, Singh discloses inputting the ultrasonic energy into the proximal section 38-1 with a longitudinally-vibrating transducer 16-2 coupled to the element 38 (Fig. 1, para. 0025).
Regarding claim 42, Singh discloses comprising pressing the distal tip section 38-2 against a barrier or blockage and excavating a lumen through the barrier by virtue of the lateral and longitudinal vibrations of the distal tip section (para. 0043-0046).
Regarding claim 43, Singh discloses widening the lumen by virtue of lateral and longitudinal vibrations of the distal tip section disposed within the lumen (para. 0046).
Regarding claim 47, Singh discloses crossing through the lesion with the waveguide element (para. 0046).
Regarding claim 51, Singh discloses wherein the lesion is an occlusion in a blood vessel (para. 0043-0046).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20220313293) as applied to claim 38 above, and further in view of Levin et al. (US 5971949) [hereinafter Levin].
Regarding claim 39, Singh discloses all of the limitations set forth above in claim 38. Singh further discloses amplifying the ultrasonic energy by conveying the energy along a distally-tapering intermediate section extending between the proximal section 38-1 and the distal tip section 38-2 (para, 0028). However, Singh fails to disclose the intermediate section having a length of substantially A/2 or a multiple or an even-denominator fraction of A/2 in the sequence A/4, A/8..., where A is a wavelength of the driving frequency.
Levin in the same field of endeavor teaches an ultrasonic probe 100 comprising a proximal section 129, distal section 130, and an intermediate tapered section 125, wherein the intermediate section having a length of substantially λ/2 or a multiple or an even-denominator fraction of λ/2 in the sequence λ/4, λ/8..., where λ is a wavelength of the driving frequency (Figs. 1, 41A-B, col. 6 lines 10-18, col. 7 lines 42-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the distally-tapering intermediate section in Singh to include the length of half the wavelength, as taught by Levin in order to effect maximum displacement amplification and thereby maximize the delivery of ultrasound energy to the distal working end of the device (col. 2 lines 22-37, col 7 lines 29-41).
	
Claims 48, 52, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20220313293) in view of Rabiner et al. (US 20050119679).
Regarding claims 48 and 56, Singh discloses all of the limitations set forth above in claim 47. However, Singh fails to disclose retaining the waveguide element in the vasculature to serve as a guide wire for delivery of subsequent therapeutic devices to treat the lesion.
Rabiner in the same field of endeavor teaches an ultrasonic medical device used to treat an occlusion in vasculature (Fig. 1) comprising an ultrasonic probe 15 (interpreted as the waveguide element), wherein the ultrasonic probe 15 is retained in the vasculature to serve as a guide wire for delivery of subsequent therapeutic devices to treat the occlusion (para. 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device in Singh to include the method step of retaining the waveguide element in the vasculature to serve as a guide wire for delivery of subsequent therapeutic devices to treat the lesion of Rabiner in order to enhance the utility of the device by allowing the device to be capable of further treating occlusion.
Regarding claim 52, Singh discloses a method of crossing through a lesion in a blood vessel by ultrasonically exciting a distal tip section 38-2 of a wire 38 (Fig. 1, para. 0027), the method comprising:
inserting the wire into a patient's vasculature (para. 0027);
bringing the distal tip section to a location of the lesion (para. 0027);
inputting ultrasonic energy into a proximal section of the wire 38 at a driving frequency that excites longitudinal resonance in the element (para. 0025, 0043-0044, 0051-0053) [note: para. 0025 discloses that the proximal section of the wire 38 is connected to an ultrasonic transducer 16-2, wherein the proximal section receives ultrasonic energy from the ultrasonic transducer to produce vibrational motion of the core; para. 0043-0044 discloses that an ultrasonic electrical signal s1 at an ultrasonic frequency eg. 20 kHz (interpreted as driving frequency which puts energy in the system at a certain frequency) is sent from the ultrasonic transducer (which is connected to the proximal section of the element) to the distal tip section of the wire 38 to produce substantially only longitudinal vibrational motion of the distal tip section of the wire 38 (which is interpreted as the longitudinal resonance since the frequency sent from the transducer causes longitudinal vibration which is a sign of an increased in amplitude)];
generating lateral sub-harmonic vibrations (interpreted as transverse low frequency vibrations, para. 0026) in the distal tip section in addition to longitudinal vibrations (para. 0026, 0046-0047);
and crossing through the lesion with the wire (para. 0046).
However, Singh fails to disclose retaining the waveguide element in the vasculature to serve as a guide wire for delivery of subsequent therapeutic devices to treat the lesion.
Rabiner in the same field of endeavor teaches an ultrasonic medical device used to treat an occlusion in vasculature (Fig. 1) comprising an ultrasonic probe 15 (interpreted as the waveguide element), wherein the ultrasonic probe 15 is retained in the vasculature to serve as a guide wire for delivery of subsequent therapeutic devices to treat the occlusion (para. 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device in Singh to include the method step of retaining the waveguide element in the vasculature to serve as a guide wire for delivery of subsequent therapeutic devices to treat the lesion of Rabiner in order to enhance the utility of the device by allowing the device to be capable of further treating occlusion.	
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20220313293), as applied to claim 44, is in further view of Wampler (US 6251110).
Regarding claim 46, Singh discloses all of the limitations set forth in claim 44 above. However, Singh fails to disclose including interchanging the waveguide element with a waveguide element of different dimensions.
Wampler in the same field of endeavor teaches the method step of interchanging an ultrasonic waveguide element 181 with a waveguide element of different dimensions via. a threaded connection on the proximal end of the waveguide element (col. 9 lines 48-56 discloses interchanging the waveguide element 181 with a waveguide element with a different end effector) for the purpose of providing the device with differing waveguides tailored for a specific purpose. For example, Wampler further discloses a waveguide with a curved end effector for adapted for coagulation and desiccation of tissue (Figs. 3, 4, col. 9 lines 57-67 and col. 10 lines 1-13) whereas Fig. 9 discloses a waveguide with an angled surface end effector adapted for emulsification of tissue (col. 10 lines 14-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device in Singh to include the detachable waveguide of Wampler in order to provide the device with differing waveguides tailored for a specific purpose.
Allowable Subject Matter
Claims 45 and 53-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Larsson et al. (US 5549582) teaches a coupling element formed by a cannula 66, wherein the cannula 66 includes a plurality of markings 68 on the cannula for the purpose of determining the axial insertion position of the cannula (col. 4 lines 53-67).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771